Opinion by
Henderson, J.,
The construction which has been placed on the Act of May 23, 1893, P. L. 113, is that it applies to all acts of the council by ordinance or resolution which are of a legislative character but not to those which are merely ministerial or exebutive: Jones v. Light Co., 202 Pa. 164. Permanent regulations for the government of the borough and the creation of liability by contract generally are regarded as of a legislative character; the ordinary administration of municipal affairs, the awarding of contracts which had been previously authorized and. the transaction of routine business are ministerial or executive rather than legislative. The principle contended for by thé appellant cannot be questioned as *87properly applied, but the facts disclosed by the testimony brought up are of a somewhat different character. The work undertaken by the borough in the improvement of Walnut street involved or was made to include a change in the grade of Sumac alley. We are not informed under what authority this improvement was undertaken but it is our duty to assume that the borough was acting not only within the scope of its power but in compliance with the requirements of the law in carrying out the plan. The resulting effect on the Davis property appears to have been the creation of a nuisance by the discharge of water onto that property. What the council and its street committee undertook to do was to abate this nuisance as incidental to the principal work which was then in progress or had recently been completed. The details of the execution of this street improvement plan were subject to the control of the borough authorities, and if the improvement involved the construction of the wall as a means of avoiding injury to the adjoining property and consequent liability of the borough for damages we cannot say that the cost of the wall was the creating of an indebtedness within the meaning of the act of assembly. Jt was a small expense connected with the street improvement, and if bids were solicited for the work and the council referred the plaintiff’s bid to the street committee by which it was accepted the work should be regarded as the completion merely of the change of grade rather than an independent undertaking for which there had been no precedent authority. That the work was done in relief of the borough is not questioned nor is there complaint of the amount of the bill. The jury having found that the plaintiff’s bid was accepted by the street committee and the work performed pursuant thereto we think the contract is of such a character as that the plaintiff’s rights thereunder should be protected. We are not dealing with an unexecuted contract but with a case in which the borough has *88received the benefit of the plaintiff’s work with a knowledge of the street committee that it was in progress and this was done pursuant to a bid found to have been accepted. We are not convinced therefore that the learned judge was in error in refusing to give binding instructions for the defendant or to enter a judgment non obstante veredicto.
The judgment is affirmed.